Citation Nr: 0832340	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-35 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for coronary artery disease as secondary to service-connected 
diabetes mellitus type II.

The veteran was scheduled for an April 2007 Board hearing.  
He failed to appear to the scheduled hearing; therefore his 
hearing request is considered withdrawn.  


FINDING OF FACT

The veteran's coronary artery disease is not etiologically 
related to service or to service-connected diabetes mellitus 
type II.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service; arteriosclerosis may not be presumed to have 
been so incurred or aggravated; and coronary artery disease 
is not proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
February 2004, December 2004, and January 2006 letters 
informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency when it issued the corrective March 2006 
notice letter.  The RO readjudicated the case in a March 2007 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The veteran's service treatment records, VA treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.
B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including 
arteriosclerosis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service treatment records, to include June 1970 enlistment 
and February 1972 separation examination reports, contain no 
complaints, diagnoses, or treatment that can be related to 
coronary artery disease.  A March 1988 VA general medical 
examination shows that the heart and vascularity were normal.  
The veteran had no active disease.  In sum, there is no 
evidence of cardiovascular disability in service or within 
one year of service discharge.  The veteran does not argue to 
the contrary.  Rather, he specifically contends that his 
coronary artery disease is secondary to service-connected 
diabetes mellitus type II.

A November 1999 Social Security Disability examination shows 
that the veteran had a diagnosis of coronary artery disease, 
status post percutaneous transluminal coronary angioplasty 
(PTCA).  Of note, the examiner noted that the veteran had a 
negative history for diabetes.  

VA treatment records dated from 2002 to 2005 show that the 
veteran has a current diagnosis of coronary artery disease.  
VA treatment records dated in 2002 and 2003 reflect diagnoses 
of hyperglycemia and coronary artery disease.  The earliest 
diagnosis of type II diabetes mellitus was in December 2003.

A March 2004 VA examination included a review of the claims 
file and the veteran's VA medical center electronic records.  
The veteran stated that he had been diabetic for about a 
year.  Electronic records show that the veteran had a mild 
elevation of blood sugar in 2001.  The veteran started taking 
diabetic pills and insulin in 2003.  The veteran had a 
history of heart disease in the early 1990s.  He had a PTCA.  
The veteran continued to have episodes of chest pain.  He was 
noted to have been a smoker since age 12.  Physical 
examination was completed.  The examiner diagnosed the 
veteran with arteriosclerotic heart disease, status post 
PTCA.  The examiner opined that the veteran's heart disease 
was not as likely as not secondary to diabetes.  The examiner 
stated that heart disease, to include associated 
hypertension, preceded diabetes mellitus by many years, and 
the veteran had other risk factors for heart disease 
including a long smoking history and a family history.

An October 2005 VA diabetes mellitus examination did not 
include a review of the claims file; however, VA electronic 
medical records were reviewed.  The examiner noted the 
veteran had a history of coronary artery disease, but noted 
that this predated diabetes and was not directly related to a 
history of type II diabetes mellitus.  

Medical evidence of record, to include VA treatment records, 
Social Security Administration medical records, and VA 
examinations, clearly show that the veteran has a current 
diagnosis of coronary artery disease.  However, the veteran's 
coronary artery disease is not shown by competent medical 
evidence to be related to service and arteriosclerotic heart 
disease did not manifest within one year of the veteran's 
separation from service.  Finally the veteran's heart disease 
is not shown by competent medical evidence to be related to 
service-connected diabetes mellitus.  

The March 2004 VA examiner opined that that the veteran's 
heart disease was not likely secondary to diabetes.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993); See also Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The credibility and weight to be attached to these opinions 
is within the province of the Board.  Id.  The Board finds 
that the March 2004 VA examiner's opinion is probative in 
this case.  The examiner reviewed the claims file.  The 
veteran was interviewed and examined.  The examiner provided 
reasons and bases for his opinion, stating that heart disease 
preceded diabetes mellitus by many years.  The examiner's 
opinion is supported by findings from medical evidence of 
records which also show that the veteran's diagnosis of 
coronary artery disease predated his diabetes mellitus.  
Although the October 2005 VA examination did not include a 
review of the claims file, VA electronic medical records were 
reviewed.  The examiner noted the veteran had a history of 
coronary artery disease, but that this predated diabetes and 
was not directly related to a history of type II diabetes 
mellitus.  The October 2005 VA opinion lends further support 
to the March 2004 VA examiner's opinion.

In a July 2006 statement, the veteran's representative states 
that the veteran contends he was diabetic and/or pre-diabetic 
for many years prior to the onset of the official diagnosis.  
The veteran felt that this was what caused his coronary 
artery disease.  In this regard, reference is made to 
aforementioned November 1999 Social Security Disability 
examination wherein it was noted that the veteran had a 
negative history of diabetes.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the claimant).  
Moreover, the veteran is not competent to provide a nexus 
opinion between coronary artery disease and diabetes 
mellitus.  He can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

The Board notes that the March 2004 VA examiner did 
acknowledge 2001 findings of elevated blood glucose levels 
prior to the veteran diagnosis of diabetes mellitus.  
However, the veteran's history of heart disease existed since 
the early 1990s.  The veteran's history was taken into 
account in the VA examiner's opinion.  The Board finds that 
the veteran's lay statements are outweighed by competent 
medical evidence of record which shows that the veteran's 
coronary disease is not related to service-connected diabetes 
mellitus.  Therefore, the Board finds that service connection 
for coronary artery disease is not warranted on either a 
direct or a secondary basis.  

C. Conclusion

Although the veteran has diagnosed coronary artery disease, 
competent medical evidence does not establish that the 
disability was incurred or aggravated in service or within 
one year of the veteran's separation from service.  No nexus 
has been established between the veteran's current disability 
and his military service.  Medical evidence of record does 
not establish that the veteran's coronary artery disease is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  Therefore, the Board concludes 
the preponderance of the evidence is against finding that the 
veteran has coronary artery disease etiologically related to 
active service or to a service-connected disability.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.


ORDER

Service connection for coronary artery disease, to include as 
being secondary to diabetes mellitus, is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


